Title: From George Washington to Samuel Huntington, 3 February 1781
From: Washington, George
To: Huntington, Samuel


                        
                            Sir,
                            Head Quarters New Windsor Feby 3d 81
                        
                        I have on different occasions done myself the honor to represent to Congress the inconveniences arising from
                            the want of a proper gradation of punishments in our military code; but as no determination has been communicated to me, I
                            conclude a multiplicity of business may have diverted their attention from the object. As I am convinced a great part of
                            the vices of our discipline springs from this source, I take the liberty again to renew the subject. The highest corporal
                            punishment we are allowed to give is an hundred lashes; between that and death there are no degrees. Instances dayly
                            occurring of offences for which the former is intirely inadequate—Courts Martial to preserve some proportion between the
                            crime and the punishment are obliged to pronounce sentence of death. Capital sentences on this account become more
                            frequent in our service than in any other, so frequent as to render their execution in most cases inexpedient; and it
                            happens from this, that greater offences often escape punishment while lesser are commonly punished, which cannot but
                            operate as an encouragement to the commission of the former.
                        The inconveniences of this defect are obvious: Congress are sensible of the necessity of punishment in an
                            army—of the justice and policy of a due proportion between the crime and the penalty, and of course, of the necessity of
                            proper degrees in the latter—I shall therefore content myself with observing, that it appears to me indispensable, there
                            should be an extension of the present corporal punishment; and also that it would be useful to authorise Courts Martial to
                            sentence delinquents to labor at public works—perhaps even for some crimes, particularly desertion, to transfer them from
                            the land to the sea service, where they have less opportunity to indulge their inconstancy. A variety in punishments is of
                            utility as well as a proportion.
                        The number of lashes may either be indefinite left to the discretion of the Court to fix, or limited to a
                            larger number; in this case, I would recommend five hundred.
                        There is one evil however, which I shall particularize, resulting from the imperfection of our regulations in
                            this respect: It is the increase of arbitrary punishments. Officers finding discipline cannot be maintained by a regular
                            course of proceeding are tempted to use their own discretion, which sometimes occasions excesses, to correct which the
                            interests of discipline will not permit much rigor. Prompt, and therefore arbitrary, punishments are not to be avoided in
                            an army; but the necessity for them will be more or less, in proportion as the military laws have more or less rigor.
                        There is another thing in our articles of war, which I beg leave to suggest to Congress the propriety of
                            altering, it is the 2d article of the 4th section, allowing commanding officers of corps to furlough their soldiers. This
                            privilege if suffered to operate would often deprive the army of more men than it could spare; it has been attended with
                            abuses—it is disagreeable for a general order to restrain the exercise of a privilege granted by authority of Congress. To
                            prevent uneasiness and discussion, it were to be wished Congress would think proper to repeal this article, and vest the
                            power of designating the mode of granting furloughs in the Commander in Chief, or Commanding Officer of a separate army.
                            It would perhaps be useful to prescribe a printed form, for which purpose I have taken the liberty to inclose one. This
                            would hinder counterfeits and impositions. On the same principle I include the form of a discharge. It would in my opinion
                            be a good regulation, that a soldier returning home, either on furlough or discharge who did not in ten days after his
                            return produce to the nearest Magistrate his printed certificate, should be apprehended by the Magistrate as a deserter, and
                            through the governor reported to the general officer commanding in the state or department. This regulation published in
                            the army and in the several states would have a tendency to discourage desertion. Something of this kind has been lately
                            adopted in Virginia and I doubt not will have a good effect; it were to be wished its utility could become general. I have
                            the honor to be With perfect respect & esteem Yr Excellcys Most Obed. Servant
                        
                            Go: Washington
                        
                        
                            P.S. I have just received the agreeable account contained in a letter from the Count De Rochambeau of which the enclosed is a copy. If Congress approve I wish the Board of war may be directed to have a number of printed copies made of
                                the furloughs & passes.
                        

                    